DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukutomi et al. (US 2012/0060609), hereinafter Fukutomi.
(Figure 9 of Fukutomi is provided below with annotations)

    PNG
    media_image1.png
    602
    589
    media_image1.png
    Greyscale

With respect to claim 1, Fukutomi discloses a sensor unit comprising: a sensor device (See [31] in figure 9 of Fukutomi); a holder that holds the sensor device (See [33] in figure 9 of Fukutomi) and of which a surface is maintained at a reference potential (See paragraph [0154] of Fukutomi); and a case that houses the holder (See [32] in figure 9 of Fukutomi), wherein the case includes a mounting surface (See [A] in figure 9 of Fukutomi) that comes in contact with a mounting object (See [B] in figure 9 of Fukutomi), the mounting surface is provided with a communication portion (See [C] in figure 9 of Fukutomi) that causes an inside and an outside of the case to communicate with each other (See the interface shown in figure 9 of Fukutomi), and the holder includes a protrusion (See [Z] in figure 9 of Fukutomi) that protrudes from the communication portion and comes in contact with the mounting object (See [B] in figure 9 of Fukutomi).
With respect to claim 2, Fukutomi discloses the sensor unit according to claim 1, wherein the sensor device is an ultrasound device that performs at least one of transmission of ultrasounds and reception of ultrasounds (See paragraph [0049] of Fukutomi).
With respect to claim 4, Fukutomi discloses the sensor unit according to claim 1, wherein the case includes an accommodation portion that houses the holder, and an inner peripheral wall of the accommodation portion is provided with a conductive layer surrounding the holder and coming in contact with the holder (See paragraph [0144] of Fukutomi).
With respect to claim 6, Fukutomi discloses an electronic device comprising: the sensor unit according to claim 1; and the mounting object (See [B] in figure 9 of Fukutomi) to which the mounting surface of the case is mounted (See [A] in figure 9 of Fukutomi) and with which the protrusion comes in contact (See [Z] in figure 9 of Fukutomi).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukutomi as applied to claim 2 above, and further in view of Ohmori et al. (US PUB 2017/0121136), hereinafter Ohmori.
With respect to claim 3, Fukutomi discloses the sensor unit according to claim 2, further comprising: a circuit substrate that controls driving of the ultrasound device (See paragraph [0085] of Fukutomi) but fails to disclose wherein the circuit substrate includes a ground electrode to which the reference potential is applied, and the holder is in contact with the ground electrode of the circuit substrate. However, Ohmori does disclose wherein the circuit substrate includes a ground electrode to which the reference potential is applied, and the holder is in contact with the ground electrode of the circuit substrate (See paragraph [0091] of Ohmori). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Fukutomi to include the feature as disclosed by Ohmori because doing so ensures reduction of signal noise interference.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 5, the prior art of record neither shows nor suggests the combination of structural elements wherein the case includes a first case and a second case, and the communication portion is formed by a gap between the first case and the second case, and the protrusion is interposed between the first case and the second case.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PAT 6,237,833 discloses a method of checking 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858